﻿Allow me, Sir, on behalf of the Government of Greece, to congratulate you on your election as President of the forty-second session of the General Assembly. You represent a country with which Greece maintains ties of sincere friendship. Your extensive experience in international affairs and the abilities which have distinguished you as a successful diplomat give us the certainty that the work of this session will be brought to a successful conclusion. I should also like to avail myself of the opportunity to express to your predecessor, the Foreign Minister of Bangladesh, Mr. Humayun Rasheed Choudhuty, our appreciation of the able manner and the effectiveness with which he guided the work of the forty-first session of the General Assembly.
I should like, further, to pay tribute to the Secretary-General of the United Nations, Mr. Javier Perez de Cuellar, for the dedication with which he devotes his services to the safeguarding of peace, in accordance with the decisions of the United Nations.
The Foreign Minister of Denmark, Mr. Uffe Ellemann-Jensen, as President of the European Community, has already presented the positions of its 12 member States on the main issues confronting us today. These positions, with which we fully concur, reflect the international activities and responsibilities of the Community , as well as the common policies developed by its member States aimed at the promotion of stability and co-operation in international relations.
I shall therefore limit myself to certain major issues of particular interest to Greece. The promotion of disarmament and out efforts to consolidate security constitute fundamental objectives of my Government's policy. Within the framework of that policy, which we have pursued with consistency, we have promoted a number of initiatives at the national, regional and international level. The Prime Minister of Greece, together with the leaders of the other countries participating in the well-known initiative of the Six, are continuing their untiring efforts towards nuclear disarmament.
The momentous developments of recent days are a source of great satisfaction and of hope for the future. The agreement reached in principle between the United States and the Soviet Union for the elimination of Intermediate-range nuclear weapons constitutes a big step towards the banning of all nuclear weapons. We congratulate the leaders of the two super-Powers, President Ronald Reagan and General Secretary Mikhail Gorbachev. The success of these negotiations gives us grounds for hoping that the relations between East and West will continue to improve. At the same time, we express the hope that an agreement on the reduction of strategic weapons by 50 per cent will become a reality, as will the complete cessation o ť all nuclear tests. However, we are also concerned at the continuing rapid increase m conventional armaments. The existing imbalances constitute a serious threat to international peace. We are convinced that, given the necessary good will, it is possible to reach viable agreements regarding balanced reductions of such armaments and an effective system of verification.
I would be remiss if I did not repeat at this point, as I did last year, our apprehension regarding the continuing spread and use of chemical weapons, which constitute a flagrant violation of existing international rules and agreements, we are convinced that one of the aims of the international community should be a complete ban on the production and use of chemical weapons and the destruction of existing stockpiles.
The reduction of all types of armaments is an imperative necessity in a world with limited natural and financial resources. While hundreds of millions of people on our planet are suffering from extreme poverty and are not in a position to develop their economies, the spending of vast amounts on armaments constitutes blatant provocation. That is why we attach particular importance to the result of the International Conference on the Relationship between Disarmament and Development. The adoption by consensus of its Final Document is an encouraging indication of the international community's political will to face the problems of developing countries through substantial progress in disarmament.
My country, consistent with its policy of promoting peace and detente, has always supported the efforts of the Conference on Security and Co-operation in Europe as a means of maintaining a constructive dialogue between East and West. We have every reason to hope that substantial progress will be achieved during the fourth phase of the Vienna meeting which has just begun. It is fortunate that this meeting comes at a time of encouraging activity in the field of conventional disarmament and of the agreement reached in principle between the two super-Powers on the elimination of the intermediate-range missiles from Europe. The circumstances in which the Vienna meeting is taking place are unique, and we should exploit them as a first-rate opportunity for the maintenance of security and the promotion of co-operation in Europe.
I should like to stress at this point that a condition for the maintenance of security and the promotion of co-operation in Europe and the improvement of the political climate in that region is the creation of a feeling of confidence. Specifically, the promotion of confidence at the regional level is an imperative need. My Government is proud that after continuous efforts it was able to develop the closest possible relations with most of Greece's neighbours. The Balkans, in the past the powder-keg of Europe, are today a model of regional co-operation between countries with different political and economic systems. I wish also to underline the consistency and firmness with which my Government supports the proposal to make the Balkans a zone free from nuclear and chemical weapons.
Another area on which the attention of my Government is particularly focused is that of the Mediterranean, as it is related directly to the security of Greece. We have repeatedly stated that the Mediterranean should become a sea of peace, friendship and co-operation among its peoples. We have sincerely supported all efforts to that end.
We deal with international problems and examine them simply from the viewpoint of the countries involved while tending to ignore the fact that, in the final analysis, it is the individual who is the victim of international conflicts. When some countries spend enormous amounts on armaments, instead of directing them to development projects necessary to improve the living standards of their people, in the end it is the individual who suffers. If countries that have blatantly violated and disregarded decisions of the United Nations persist in policies which have been condemned, again it is the individual who suffers.
My Government is deeply concerned over the question of the protection of human rights and fundamental freedoms as well as the promotion of social, economic and cultural rights. The problem transcends regional relationships. It is a problem with international repercussions. We are particularly satisfied to see that the United Nations is continuing its efforts in this field and that it has not been discouraged by the many obstacles it has encountered and by the flagrant violations of human rights.
It is our conviction that all States are bound to comply strictly with their international obligations deriving from the Universal Declaration of Human Rights and the relevant international instruments subsequently adopted. Compliance with these obligations is a duty, not an option. As far as we are concerned, we have always unequivocally condemned every violation of human rights, regardless of where and by whom it is committed. The Greek Government has taken an unreserved position in favour of the equality of the two sexes. It has actively participated in all regional and international efforts to ensure the complete elimination of all forms of discrimination against women. At the national level we have adopted policies in favour of a status of women equal to that of men, in all fields of economic, social and cultural life. Within the United Nations we actively support the strengthening of and an increase in the activities of the committees dealing with women's issues.
The problem of international terrorism, although it has been less acute in recent months, is still a destabilizing factor in international relations. My country has severely suffered because of terrorism. My Government has repeatedly condemned and continues to condemn every terrorist act  regardless of its origin. The present session of the General Assembly will deal with this subject. We hope that it will be possible, with the co-operation of all States, to reach positive and substantive results and that the consensus reached during the fortieth session will be maintained.
Year after year the United Nations deals with a number of major international issues. These issues still appear on the agenda, which shows how little progress we have made towards their solution. However, there have been some encouraging developments.
We welcome the recent initiative of the Heads of State of the five Central American countries which led to an agreement for the implementation of a peace plan in the area. We consider this to be a notable achievement by five small countries which have decided to take their fate into their own hands and establish the forms of co-operation for their own region. My Government is convinced that the countries in Central America cam peacefully resolve their problems without foreign intervention. We attach particular importance to the application of democratic procedures and to respect for human and civil rights, and we believe that proposals made for a unilateral cessation of hostilities can be of assistance in this respect. I believe that all countries should respond positively to the appeal made from this rostrum to ensure the success of the peace plan in Central America.
My country, as is well known, attaches particular importance to developments in the Middle East, an area where not only peace in the region but also international stability and security are in danger. The Arab-Israeli conflict remains unresolved, as there has been no change in the situation created by the use of force, the occupation of Arab territories since 1967 by Israel and the lack of a substantive and comprehensive peace process. The fact that the idea of an international conference, which my country has supported for a long time, seems to be gaining ground, even among those that until recently categorically rejected it, gives us ground for hope. Greece has from the outset supported the idea of convening an international conference under the auspices of the United Nations for the solution of the Middle East problem in which all the directly interested parties would participate. Recent decisions of the Ministers for Foreign Affairs of the European Community present a satisfactory framework for starting an effective peace process.
We believe, furthermore, that the Palestine Liberation Organization (PLO) should participate in the conference and that the modalities of its participation concern the Arab countries and, in particular, the Palestinians themselves. This conference should have a substantive role, not be converted into a ceremonial forum. It is obvious that the modalities of the conference should be decided by the interested parties themselves, including the PLO, which is the sole, legitimate representative of the Palestinian people. We hope that the last obstacles impeding the convening of a conference may soon be overcome.
We have repeatedly stressed that the basic pre-condition of a peace settlement in the Middle East is the withdrawal of Israeli troops from the occupied Arab territories. We support the aspirations of the Palestinian people to exercise the fundamental, Inalienable right to self-determination, including the eight to create their own State.
At the same time, it is well known that we support the right of Israel to exist as a State within internationally recognized and secure borders. However, Israel should not deny to the Palestinian people what it rightly seeks for itself - namely, the right to exist. Nor can the international community tolerate the illegal policy of the imposition of arbitrary measures, the establishment of settlements and the creation of fait accompli in the occupied territories. Such a policy, as in the case of Cyprus, is aimed at altering the legal status of the territories in question and their geographic, natural and demographic conditions, and distorting their history and the identity of their inhabitants.
The tragic situation in Lebanon continues unabated despite some occasional faint hopes of a peace settlement, which unfortunately quickly fade. My country again calls upon the interested parties and those exercising influence to work peacefully to preserve the sovereignty, unity and territorial integrity of Lebanon and eliminate violence.
The war between Iran and Iraq also continues unabated despite the appeals and efforts of the international community. We have also recently witnessed an increase in tension in the vital area of the Gulf.
The tragedy of that war, which entails enormous costs to the two peoples involved, and the magnitude of the dangers created by the ever increasing escalation of tension in the Gulf make it imperative that hostilities cease and peace talks begin, in accordance with the relevant resolutions of the Security Council, including resolution 598 (1987). We appreciate the devotion and courage which the Secretary-General displayed in discharging his duties during his mission, for the purpose of securing respect for and full implementation of those resolutions.
I also wish to stress the importance that my Government attaches to safeguarding free and secure navigation in the area. I must insist upon this point because, unfortunately, my country has suffered from indiscriminate attacks upon Greek merchant vessels, which have caused enormous material damage and the loss of innocent lives.
The situation in southern Africa continues, regrettably, to endanger peace, security and stability. Greece is watching developments in the area with particular interest. The number of victims of apartheid Increases daily. The extension of the state of emergency and the continuous violations of human rights - in particular, detention of religious and trade union leaders, detention of children, torture and forced resettlement of the black population and strict press censorship - are developments that deeply preoccupy my Government.
The Greek Government has repeatedly and unequivocally condemned the abhorrent system of apartheid and its inherent violence. We call upon the Government of South Africa to engage in a national dialogue with the genuine representatives of the majority of the population, which should lead to the complete eradication of apartheid and the establishment by peaceful means of a democratic, non-racial and United South Africa.
We strongly condemn South Africa's repeated aggressive and destabilizing activities against the sovereignty, Independence and territorial integrity of neighbouring States. Greece affirms its solidarity with the front-line States, which should receive full International support in order to cope successfully with the threat against them. In 1986 a highly significant meeting took place in Lusaka between representatives of the European Community and the front-line States. I attended that meeting and remain convinced of its usefulness. I hope that those efforts will continue.
We also strongly condemn the continuation of the illegal occupation by South Africa of Namibia, whose people are being denied the right to exercise the fundamental right to self-determination and independence. Security Council resolution 435 (1978) constitutes the sole internationally accepted basis for the peaceful solution of the problem. The Greek Government categorically rejects any linkage of the Implementation of resolution 435 (1978) with extraneous issues, as well as delaying tactics used for this purpose. We consider the establishment In Namibia of the so-called interim administration to be null and void.
The Greek Government expresses its concern with regard to the dangerous situation prevailing in two areas of Asia: Afghanistan and Kampuchea. It is regrettable that diplomatic efforts towards their solution have not yet produced the hoped-for results. We are consistent in condemning all cases of invasion and occupation as well as every effort to create fait accompli. We therefore believe that unless all foreign troops in Afghanistan and Kampuchea are withdrawn as soon as possible in accordance with United Nations resolutions no viable solution can be reached. It is imperative that the bloodshed and suffering of the people of these two countries be brought to an end.
With regard to the situation in the Korean peninsula, we hope that a just and peaceful solution will be found, to the benefit of the entire Korean people, in accordance with the generally accepted principles of international law. We believe that the promotion of confidence-building measures in the Korean peninsula will create the appropriate conditions for the Olympic Games of 1988 to take place in an atmosphere of co-operation rather than confrontation.
The international economic situation shows signs of stress. Imbalances remain, growth rates are low and the future is uncertain. The resumption of high and stable growth rates must be secured in order to bring about solutions to the debt problems of the developing countries and an improvement in the market conditions for their primary commodities.
The third world's external debt crisis must be resolved through dialogue and greater understanding of the problem by the international community. We should not lose sight of the political dimension of this problem. The people of the over—indebted countries shouldering the unbearable burden of external debt are deprived of a dignified standard of living. As a result, phenomena of social turmoil have surfaced. The low prices of primary commodities have severely curtailed the exchange earnings of a large number of developing countries. Those countries face serious difficulties in servicing their external debt while implementing strict stabilization programmes, unfortunately, development assistance to those countries and flows of new capital from the international financial system have not yet reached the levels necessary to permit successful implementation of their stabilization policies. For that reason development efforts have fallen behind.
The final text adopted by the seventh session of the United Nations Conference on Trade and Development (UNCTAD) provides a framework for remedial solutions. At the same time imaginative and courageous solutions should be pursued In international forums, particularly at the International Monetary Fund, whose annual meetings begin today.
I should like to elaborate on an issue of particular concern to the Greek nation that in recent years has been repeatedly dealt with by the United Nations. I am referring to the problem of Cyprus, prolongation of which entails a serious threat to peace and security, not only in the immediate vicinity but also in the broader area of the eastern Mediterranean.
More than 13 years have passed since the Turkish array, in flagrant violation of the basic principles of international law, invaded Cyprus and occupied a large part of the territory of the Republic. After the invasion Ankara attempted as a first step to stabilize its military occupation and to drive out those remaining Greek Cypriots who had not yet fled, to become refugees in their own country, the Invading Turkish army. Subsequently, Ankara attempted to alter the demographic composition of the population through a massive influx of settlers, which it organized politically in order to support an illegal government whose existence depends on the equally illegal presence of the army of occupation. Furthermore, by destroying the cultural heritage of northern Cyprus, by plundering churches and by changing place-names, it is attempting to impose partition and create two separate states in an effort to avert the unity of Cyprus.
For 13 years Turkey has systematically avoided any discussion of those subjects which, by definition, are pre-eminent; namely, withdrawal of the occupation array; agreement on a system of guarantees that would preclude the presentation of pretexts such as those Ankara has raised to justify its invasion; and withdrawal of the settlers and application of elementary human rights concerning freedom of movement, freedom of settlement and the right to property.
Ankara has refused to discuss those questions, which obviously should occupy a central position in the consultations. On the contrary, through repeated statements made by Turkey or the Turkish Cypriot leadership, Ankara has made it clear that it has no intention of withdrawing its military forces from the territory of Cyprus, which it is systematically reinforcing with new modern tanks as well as through increasing military personnel. The recent report of the United Nations Secretary-General to the Security Council gives an extremely clear picture of the situation in the area and points out a number of other Turkish and Turkish Cypriot activities that aim solely at the consolidation of the illegal occupation.
The Government of the Republic of Cyprus, in an attempt to help the Secretary-General in his mission of good offices, has proposed alternative procedures aiming at the examination of the aforementioned major issues, that is, either at a high-level meeting or at an international conference. The Greek Government fully supports the position of the Government of the Republic of Cyprus that, before any further discussion on other issues that have already been dealt with, the major issues should be examined - namely, withdrawal of the occupation forces and of the settlers, a new system of enlarged international guarantees precluding the possibility of unilateral intervention and the three freedoms.
It should in particular be stressed that up to now Turkey has refused any discussion of those issues. That attitude is a clear indication of its ultimate aims. It wants to entrap the Government of the Republic of Cyprus into accepting a constitutional system that would serve Turkish interests solely and make no provision for the withdrawal of the occupation army or the settlers or for the restoration of the independence and territorial integrity of the Republic of Cyprus. However, the position of Ankara is highly provocative when it argues that a discussion of the critical problem of Cyprus at this session constitutes a manifestation of intransigence. Indeed, I am astonished at that argument, which expresses a deeper contempt for the United Nations and for the inalienable right of every sovereign Member State to have recourse to the Organization in every case of violation of the principles of the Charter and of the resolutions of United Nations organs.
Confronted with this situation we have to decide where our duty lies. It would be distressing and dangerous were we to limit ourselves to the expression of hopes and to regrets over lack of progress. I believe it is time for all of us to face up to our responsibilities and to make it crystal clear that force cannot be accepted as a way of resolving international problems,
Greece is convinced that a just and viable solution to the Cyprus question should be sought within the framework of the United Nations and, more specifically/ through the implementation of the numerous General Assembly and Security Council resolutions, which clearly and unequivocally provide for ways to resolve all these major Issues, it is only natural that we look to the United Nations for a just and viable solution to the Cyprus problem. An injustice committed in any part of the world is an injustice against mankind. It is therefore the duty of mankind to restore justice.
